Citation Nr: 0316889	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-23 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for residuals of a 
fracture of the left leg, including a knee disability.

3.  Entitlement to service connection for residuals of dental 
trauma.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from October 1972 to 
July 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied service 
connection for a skin disorder, a left eye disorder, 
residuals of a fracture of the left leg, a left knee 
disability, and residuals of dental trauma.

A hearing was held at the Board before the undersigned Member 
of the Board in April 2001.  A transcript of the hearing is 
of record.  At the hearing, the veteran testified that a 
claimed left knee disability was the result of the reported 
inservice fracture of the left leg. The Board has determined 
that entitlement to service connection for claimed left lower 
extremity disorders may be treated as one appellate issue.  
Accordingly, the separate issues of service connection for 
residuals of a fracture of the left leg and service 
connection for a left knee disability have been 
recharacterized as one issue, as reflected on the title page 
of this decision.

The Board remanded the case to the RO in August 2001 for 
further evidentiary development.  While the case was on 
remand, the RO entered a decision in September 2002 granting 
service connection for a skin disorder.  The RO continued 
denials of other issues on appeal.  The case has been 
returned to the Board for continuation of appellate review.

FINDINGS OF FACT

1.  Any residuals from removal of a chalazion from the left 
eyelid during service were acute and transitory and resolved 
without producing chronic disability; there is no competent 
evidence of left eye pathology attributable to service; 
refractive errors of the eye now present, including 
presbyopia, are not conditions for which service connection 
may be granted under governing criteria.

2.  Any left leg or knee manifestations during service were 
acute and transitory and resolved without producing chronic 
disability; there is no competent evidence of left leg or 
knee pathology attributable to service.  

3.  Replacement of tooth #7 during service was not 
necessitated by trauma.


CONCLUSIONS OF LAW

1.  A left eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Residuals of a fracture of the left leg, including a left 
knee disability, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Residuals of dental trauma were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 
2002); 38 C.F.R. § 3.381 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran was 
evaluated in October 1973, complaining of pain below the left 
knee.  He made no reference to trauma.  Physical examination 
showed a knot in the upper aspect of the fibula.  No swelling 
or redness or subjective signs of tenderness were detected.  
The assessment was pain below the knee.  Service dental 
records reflect that, in September 1974, a gold crown of 
tooth #7 was replaced with a plastic veneer crown.  No 
reference was made to trauma.  

Treatment entries in service, dated from January 1974 to June 
1975, reflect complaints of right knee pain following trauma.  
A right knee cast was applied following the injury.  A stress 
fracture was suspected, but not confirmed.  The veteran was 
placed on limited duty profiles because of the right knee 
injury.

A service medical record of March 1975 indicates that the 
veteran complained of burning of the eyes and double vision.  
Clinical inspection showed that the pupils were equal and 
reactive to light; no foreign bodies were seen in either eye.  

In May 1975, the veteran complained of bilateral knee pain.  
No left knee pathology was then identified.  In October 1975, 
a cyst-like formation was found on the left lower eyelid.  
The veteran underwent removal of a chalazion from the left 
lower eyelid.  In October 1975, he again reported bilateral 
knee pain.  No left knee pathology was then identified.

An examination was performed in February 1976 for service 
separation.  An examiner noted that the veteran's close 
vision needed correction.  No eye pathology was found.  The 
lower extremities were evaluated as normal.  

An original claim for service connection for the disabilities 
listed on the title page of this decision was received in 
February 1999.  The veteran reported a left eye condition 
manifested as blurred vision postoperatively; that a left leg 
condition, post-cast removal, still produced a knot, pain and 
weakness; and that he had a dental condition due to trauma.  

Added to the record in March 1999 were reports from private 
medical providers.  They reflect the veteran's treatment from 
October 1987 to January 1999 for conditions which are not the 
subjects of this appeal.  Additionally, in June 1988, it was 
noted that veteran's visual acuity was 20/30 in the left eye 
and 20/30-2 in the right eye.  No ocular deficits were 
reported on clinical inspection.  In February 1992, on 
general physical examination, it was found that the veteran 
had blepharospam involving both eyelids.  No medical opinion 
was provided about the etiology of the veteran's 
blepharospasm.  

A VA general medical examination was performed in April 1999.  
The veteran reported that he had sustained a fracture of the 
left leg during service when he hurt himself playing 
basketball in 1974.  He indicated that the fracture healed, 
but he still had some pain and discomfort.  He also 
complained of pain and discomfort of the left knee.  On 
clinical inspection of the left lower extremity, there was no 
abnormal weight bearing.  The veteran was not limited in 
standing or walking.  Flexion of the left knee was to 140 
degrees without pain, and extension was normal.  It was noted 
that the veteran did not report for x-ray examination, so x-
rays of the left knee were not obtained.  The diagnoses 
included fracture left leg, old, status post closed cast 
immobilization, currently resolved with no residuals.  

A hearing was held in April 2001 at the Board, in Washington, 
D.C., before the undersigned Veterans Law Judge (VLJ).  In 
testimony, the veteran related that he had burning and double 
vision during service and underwent removal of a cyst from 
the left eyelid.  He stated that a cyst of the left eyelid 
has recurred in postservice years and that he cannot see fine 
print.  He emphasized that, during service, he broke his left 
leg, not his right leg.  He noted that he sustained trauma to 
the left leg while supervising organized sports and indicated 
that a cast was applied to the left leg after the injury.  He 
remarked that his left leg is painful; that the leg slips in 
and out of place; and that he must wear a left leg brace.  He 
stated that he sustained dental trauma during service when he 
fell while doing weight training; that dental trauma 
necessitated removal of a gold tooth (which had sentimental 
value); that an ivory tooth was put in its place; and that 
the replacement tooth has chipped and otherwise proven 
unsatisfactory.  

VA medical records, dated from October 1999 to February 2001, 
have been added to the claims file.  In February 2001, the 
veteran complained of difficulty reading and cysts on the 
eyelids.  Clinical inspection of the lids, conjunctivae, 
corneas, anterior chambers, irises and lenses was performed.  
The assessments were blurred vision secondary to myopia, 
astigmatism, and presbyopia; good ocular health.  

The veteran was afforded a VA eye examination in December 
2002.  The veteran related that he could not see without 
reading glasses.  He indicted that he had a cyst removed from 
the left eye while in service, following which he had 
difficulty reading and was given a prescription for glasses.  
It was found that visual acuity without glasses was 20/25 in 
the right eye and 20/40 in the left eye.  An ophthalmic 
examination was performed.  The assessment was presbyopia for 
which the veteran needed reading glasses; otherwise, no 
positive medical findings on extensive evaluation.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters, 
dated in March 2001 and November 2001, that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  In this 
regard, the veteran testified at his April 2001 personal 
hearing that he had received treatment for his left lower 
extremity condition, shortly after service, at the VA medical 
facility in Hampton, Virginia.  Although VA obtained 
treatment records from that facility covering the veteran's 
treatment in recent years, there were no records pertaining 
to the time frame identified by the veteran.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  Further, the claimant has 
provided authorizations, and his private medical records were 
obtained, to the extent feasible.  In this regard, the 
veteran provided a statement, received in January 2002, 
referring to treatment by private medical providers in 
postservice years, but pointing out that medical records from 
various named providers were not longer available.  

Additionally, the claimant was notified of the need for 
various VA examinations, and several were accorded him, 
although he initially failed to report for VA eye and dental 
examinations scheduled for April 1999, May 1999, July 2002, 
and for a dental examination scheduled for December 2002.  
Moreover, the veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claims in light of the regulations implementing the VCAA 
would only further delay resolution of the veteran's claim 
with no benefit flowing to the veteran.  Accordingly, the 
Board will address the merits of the claims.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or injury sustained during active service.  
Rabideau v. Derwinski, 2 Vet App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With respect to a left eye disorder, a complaint of burning 
of the eyes and double vision, noted on one occasion during 
service, was not attributed to any underlying ocular 
pathology.  On another occasion, a cyst-like formation called 
a chalazion was removed from the left eyelid during service.  
However, there were no residuals following the procedure.  
When the veteran was examined for service separation, he was 
found to have a defect of close vision that was correctible 
with glasses.  However, no pathology of the eyes was noted, 
thus indicating a refractive error of the eyes.  Refractive 
error of the eyes is not a condition for which service 
connection may granted under governing criteria.  

There is no objective evidence of the veteran's claimed 
recurrence of left eyelid cysts in postservice years.  Spasm 
of the eyelids or blepharospasm, noted in recent years, was 
not confirmed on either of two eye examinations performed 
subsequent to the episode of documented blepharospasm.  In 
any event, there is no medical opinion linking blepharospasm 
to any incident of service, including the occurrence of the 
left eyelid chalazion.  In all, the evidence demonstrates 
that any inservice left eye manifestations for which service 
connection may be granted were acute and transitory and 
resolved without producing chronic disability.  

At bottom, the veteran's assertion is the only evidence 
linking a claimed left eye disorder to military service.  
There is no indication from the record that he has medical 
training or expertise.  As a lay person, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  No competent medical evidence has been presented 
showing that a claimed left eye disorder had its onset in 
service.  

Turning to a left lower extremity disorder, the veteran now 
maintains that he sustained a fracture of left leg during 
service; that a cast was applied; and that he has continued 
to have residual pain and discomfort of the left leg and knee 
since service.  However, a review of service medical records 
discloses that it was the right leg to which a cast was 
applied and that it was the right leg of which a fracture was 
suspected, though not confirmed.  During service, the veteran 
made no reference to left leg or knee trauma.  Moreover, 
inservice complaints involving the left knee were not 
attributed to any organic knee disorder, and the left lower 
extremity was found to be normal at service separation.  

The Board has taken note of the report of an examination in 
recent years in which a physician rendered a diagnosis of old 
left leg fracture.  There is no indication from the 
examination report that the physician had reviewed the 
veteran's claims folder.  Significantly, the examiner's 
diagnosis was made without the benefit of x-ray examination 
of the veteran's left lower extremity.  Moreover, the 
examiner reported no clinical findings to suggest that signs 
of old left fracture were detected.  A thorough review of the 
examiner's report compels the conclusion that the diagnosis 
of old left leg fracture was based entirely on the history 
related by the veteran.  Medical opinions relating current 
disability to military service, which are based on an 
inaccurate factual premise, have no probative value.  Reonal 
v. Brown, 5 Vet. App. 458 (1993).  As noted above, the 
veteran's lay assertion is not competent evidence to link a 
claimed left leg or knee disorder to military service.  In 
all, the evidence establishes that any inservice left knee 
manifestations were acute and transitory and resolved without 
producing chronic disability.  

With regard to a dental disorder, the veteran must have 
sustained a combat wound or other service trauma to be 
entitled to service connection for a tooth.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 3.381(b).  The Board notes that facial 
injury, even a fractured jaw, without dental trauma, cannot 
serve as a basis for a grant of service connection for a 
tooth.  Rather, there must be injury of the tooth itself to 
support a grant of service connection based on dental trauma.  
The Board does not dispute the veteran's testimony that he 
may have sustained facial trauma during weight training while 
in  service.  However, there is simply no objective evidence 
that inservice trauma necessitated the replacement of the 
gold crown of tooth #7.  Accordingly, governing criteria 
provide no basis for a grant of service connection for tooth 
#7.  

For all the foregoing reasons, the claims for service 
connection for the disabilities listed on the title page of 
this decision must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claims, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a left eye disorder is denied.

Service connection for residuals of a fracture of the left 
leg, including a knee disability, is denied.

Service connection for residuals of dental trauma is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

